PAGE, Circuit Judge.
The District Court sustained a demurrer and dismissed appellant’s complaint charging that appellees, as officers of the Lower House of the Indiana Legislature, had damaged him by reason of their refusal to permit action by the -Lower House upon a petition presented by appellant. When filed, the petition was said by appellant to be one for the impeachment of two Indiana circuit court judges, and, fairly considered, it is nothing more. Several times the Supreme Court.of Indiana in construing the Constitution and statutes of that state has held that its Legislature is without power to impeach circuit judges. State v. Patterson, 181 Ind. 660, 105 N. E. 228; State v. Redman, 183 Ind. 332, 109 N. E. 184; State v. Dearth, 201 Ind. 1, 164 N. E. 489.
We are bound by that court’s interpretation of the laws of the state. Slaughter House Cases, 16 Wall. 36, 21 L. Ed. 394; Douglas v. Noble, 261 U. S. 165, 43 S. Ct. 303, 67 L. Ed. 590; Isaacs v. McNeil (C. C.) 44 F. 32, 11 L. R. A. 254.
Affirmed.